Citation Nr: 0827381	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic low back 
disability, with residuals of lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the RO that 
declined to reopen a claim for service connection for a 
chronic low back disability, with residuals of lumbar 
laminectomy, on the basis that new and material evidence had 
not been received.  The veteran timely appealed.

In May 2007, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).

In a May 2007 decision, the Board reopened the claim, but 
denied service connection for a chronic low back disability, 
with residuals of lumbar laminectomy.  The veteran appealed 
the May 2007 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2008 Joint 
Motion for Remand, the parties moved to vacate the Board's 
denial of service connection and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney when further action is required.


REMAND

Upon further review of the record, it appears that treatment 
records from the four physicians identified by the veteran 
and cited in the Joint Motion, have been associated with the 
claims file.  The RO or AMC should specifically seek the 
veteran's authorization for release of any additional medical 
records, pertaining to the claim for service connection for a 
chronic low back disability, with residuals of lumbar 
laminectomy.

VA is obliged to assist a veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that he fell in service and injured his 
back while wearing all of his infantry equipment, and that 
his in-service back injury had never recovered.  The veteran 
did not seek in-service medical care, and service medical 
records contain neither complaints nor findings of a spinal 
injury or disability.  The veteran's DD Form 214 shows that 
he was assigned to HQ & HQ CO 296th Infantry.

The post-service medical records first show treatment for 
back pain in the mid-1970's.  The veteran underwent spinal 
canal surgery in 2000.  He continues to report chronic back 
pain and residuals of lumbar laminectomy.

In the Joint Motion, the parties essentially agreed that:  
(1) the Board should determine whether the veteran's lay 
statement that he had fallen in service and injured his back 
while wearing all of his infantry equipment is deemed 
credible; and (2) the claims file contains several pages of 
untranslated medical records that were written in Spanish, 
and all Spanish-written documents should be translated into 
English.

The lack of contemporaneous medical evidence is not an 
absolute bar to the veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

Under these circumstances, an examination is needed to 
determine whether the veteran's chronic low back disability 
with residuals of lumbar laminectomy, either had its onset 
during service or is related to his active service-to 
specifically include an in-service back injury from falling 
while wearing infantry equipment as alleged.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, please 
obtain any additional treatment records 
that pertain to the claim for service 
connection for a chronic low back 
disability, with residuals of lumbar 
laminectomy; and associate them with the 
claims folder.  

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of low back pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is otherwise 
related to service-to specifically 
include the in-service back injury from 
falling while wearing infantry equipment, 
as reported by the veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




